DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 21 recites a limitation “the base is contoured to vary an internal height of the interior of the housing within each section” lacks antecedent basis in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the base is contoured to vary an internal height of the interior of the housing within each section” limitation in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 16-21 are objected to because of the following informalities: they depend on a canceled claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2010/0054682 by Cooke et al.
Regarding claim 2, Cooke teaches fiber optic equipment 100 comprising: a housing (chassis 102) defining an interior, the housing extending along a depth between a front and a rear, the housing also extending along a width between opposite first and second sides (first and second ends 114, 116), and the housing extending along a height between a base and a closed top (between bottom of the chassis and a cover 34), the interior of the housing being disposed in three sections (four sections as shown in Fig. 10 corresponding to four different fiber optic modules 104), each section being defined by at least one end wall section (front wall at a front end 112, or an unnumbered rear wall of a rear section 110) extending between oppositely facing sidewall sections (module rail guides 106), at least one of the sidewall sections being sufficiently short to provide open communication between the three sections (the module rail guides 106 only extend partially into the rear sections 110 so that fibers/cables may be routed between different module 104 within the rear section 110); a first plurality of optical adapters (not numbered in Fig. 10 but equivalent to a plurality of front fiber optic adapters 64 of left fiber optic modules 22, such as those shown in Fig. 5) disposed at the front of a first of the sections; a multi-fiber adapter (a plurality of rear fiber optic adapters 70 of central fiber optic modules 22 as shown Fig. 5) disposed at the rear of a second of the sections; and a second plurality of optical adapters (a plurality of front fiber optic adapters 64of right fiber optic modules 22, such as those partially shown in Fig. 5) disposed at the front of a third of the sections.
Regarding claim 10, Cooke further teaches the at least one end wall and the sidewall sections extend upwardly from the base (they extend between a base and the cover 34 of the chassis 102).
Regarding claim 11, Cooke further teaches each of the sections extends along a common portion of the width (a direction parallel to the front end 112) of the housing.
Regarding claim 12, Cooke the second section of the housing is disposed between the first and third sections along the width of the housing (the second section has been designated as corresponding to the one of the two middle modules 22 as show in Fig. 10).
Regarding claims 13-15, Cooke further teaches the first plurality of optical adapters include multi-fiber optical adapters, the multi-fiber adapter is a first multi-fiber adapter, and wherein the optical cassette further comprises a second multi- fiber adapter disposed at the rear of the housing, wherein the second multi-fiber adapter is disposed at the rear of the second section of the housing (the fiber optic adapters in Cooke are MTP fiber optic adapters equipped to establish connections to up to twelve (12) optical fibers). 
Regarding claim 16, Cooke further teaches the closed top is defined by a removable cover (the tray cover 34 is disposed in the chassis 12 and removably within the tray rail guides 32A, 32B).
Regarding claim 17, Cooke further teaches the first plurality of optical adapters are disposed in a row as illustrated in Fig. 10.
Regarding claims 18, 19, Cooke further teaches a securement structure disposed at the first side of the housing (the chassis can be fastened on a rack 14 via brackets/securement structures on both side as illustrated in Fig. 1), wherein the securement structure is stationary relative to the housing (brackets are also illustrated as stationary components on first and second ends 114, 116 in Fig. 10).
Regarding claim 20, Cooke further teaches the housing is symmetrical about an axis (coincides with the central one of the module rail guides 106) extending along the depth of the housing at a midpoint along the width of the housing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooke et al.
Regarding claims 3-7, Cooke teaches the fiber optic equipment but does not specify whether the equipment, as illustrated in Fig. 10, may further comprise a fiber management structure disposed within the interior of the housing.  Cooke teaches, in other examples as illustrated in Figs. 28, 29, 31, 32, that a pair of fiber spools may be disposed in the rear section of the fiber optic equipment, and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the example in Fig. 10 by using two more fiber management structures (spools) in the rear section and aligned with any module 104, for which fiber management is required.  The reason is to store any excessive length of optical fiber within the fiber optic equipment.
Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooke et al. as applied to claim 2 above, and further in view of U.S. PGPub 2014/0016901 by Lambourn et al.
Regarding claims 8, 9, Cooke teaches the fiber optic equipment but not a plurality of contact springs carried with the housing.  Lambourn teaches a connector adapter (100, Fig. 1) comprising a plurality of contact springs (metal spring clips 144) carried with the housing, the contact springs being aligned with ports of the optical adapters of the first and second pluralities (inserted within the ports of the adapter, Fig. 1A), and the contact springs are mounted to a circuit board disposed within the housing (each of panel pads 142 on a panel PCB 138 is configured to come into contact with the spring part of one of the clips 144).  This design of the adapter allows an optical system to read, via an RFID read 132, RFID tags 102 on connectors 108 inserted into the adapter 100, and to provide a visual indicator of said insertion.  For this reason, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to incorporate the contact springs with their corresponding PCB in the adapter in Cooke’s invention, as suggested by the design in Lambourn.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to teach or suggest “the base is contoured to vary an internal height of the interior of the housing within each section”, when considered in view of the rest of the limitations of the base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP88488934 discloses fiber hub with multiple sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2874